      Case 2:21-cr-00068-SMJ   ECF No. 18     filed 06/14/21   PageID.78 Page 1 of 2



                                                                            FILED IN THE
1                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



2                                                                  Jun 14, 2021
                                                                       SEAN F. MCAVOY, CLERK

3                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                No. 2:21-cr-00068-SMJ-1
5
                            Plaintiff,        ORDER ADOPTING STIPULATED
6                                             PROTECTIVE ORDERS
               v.
7
     MASON MCMANN SMITH,
8
                            Defendant.
9

10       IT IS HEREBY ORDERED:

11       1.    The parties’ Stipulation Regarding Computer Forensic Review

12             Procedures for Child Pornography Contraband, ECF No. 15, as

13             corrected by ECF No. 17, is GRANTED.

14       2.    The parties’ Stipulation for Protective Order Regarding Identification

15             of Minor Victims Pursuant to 18 U.S.C. § 3509, ECF No. 16, is

16             GRANTED.

17       3.    The related motion to expedite, ECF No. 14, is GRANTED.

18       4.    Pursuant to 18 U.S.C. § 3509 and the parties’ stipulation, the Stipulated

19             Protective Order Regarding Identification of Minor Victims Pursuant

20             to 18 U.S.C. § 3509, ECF No. 16-1, and the Stipulated Protective




     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 1
       Case 2:21-cr-00068-SMJ     ECF No. 18   filed 06/14/21   PageID.79 Page 2 of 2




1                 Order Regarding Computer Forensic Review Procedures for Child

2                 Pornography Contraband, ECF No. 17-1 are APPROVED,

3                 ADOPTED, and INCORPORATED in this Order by reference.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 14th day of June 2021.

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDERS – 2
